     Case 1:18-cv-00127-AWI-EPG Document 86 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ANTHONY PEREZ, et al.,                             No. 1:18-cv-00127-AWI-EPG
11                        Plaintiffs,                    ORDER RE RELEASE OF VIDEO AND
                                                         MODIFYING AUGUST 27, 2020 ORDER
12            v.
                                                         (ECF No. 84)
13    CITY OF FRESNO, et al.,
14                        Defendants.
15

16          On August 27, 2020, the Court entered an order to remove the confidentiality designation

17   from body camera video footage produced in discovery. (ECF No. 83). The Court’s order noted

18   that based on the “agree[ment] on the record, Plaintiffs should not disclose the footage until

19   American Ambulance has either indicated it will not file an objection to this order with the

20   District Judge, or until the District Judge rules on any such objection.” (Id. at 15 n.8).

21          On September 10, 2020, Defendants Morgan Anderson and American Ambulance filed a

22   motion for reconsideration. (ECF No. 85). On the same date, the parties filed a stipulation

23   concerning the release date of the body camera video footage:

24          [T]he parties stipulate that if American Ambulance has filed a Motion for
25          Reconsideration and the Court denies the motion, the parties . . . request that the
            Court provide a date and time certain for the effective release of the video no
26          sooner than 72 hours from the court’s issuance of the order denying the Motion
            for Reconsideration.
27

28   (ECF No. 84 at 2).
                                                         1
     Case 1:18-cv-00127-AWI-EPG Document 86 Filed 09/11/20 Page 2 of 2

 1          The Court treats the parties’ request as a motion for the Court to modify its August 27,

 2   2020 order. Based on the parties’ stipulation, the Court finds sufficient cause to modify its August

 3   27, 2020 order.

 4          Accordingly, it is HEREBY ORDERED that insofar as the Court’s August 27, 2020 order

 5   stated otherwise, it is modified as follows: should the District Court deny the Motion for

 6   Reconsideration (ECF No. 85), the parties shall not release the video sooner than 72 hours from

 7   the Court’s issuance of such denial.

 8
     IT IS SO ORDERED.
 9

10      Dated:     September 11, 2020                          /s/
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
